SCHWARZER, Senior District Judge,
concurring.
I concur in the result reached by the majority but write separately because I arrive at that result by a substantially different route. In Fotta v. Trustees of the United Mine Workers of America, Health and Retirement Fund, 165 F.3d 209 (3d Cir.1998) (Fotta I), this court held that a fund beneficiary may bring an action under the Employee Retirement Income Security Act, 29 U.S.C. §§ 1001-1461 (ERISA), to recover interest from the plan on benefits paid after some delay. Specifically, we held that ERISA § 502(a)(3)(B), 29 U.S.C. § 1132(a)(3)(B), which permits a beneficiary “to obtain other appropriate equitable relief (i) to redress [violations of ERISA or of the terms of an ERISA plan] or (ii) to enforce any provisions of this subchapter or the terms of the plan[,]” provides a cause of action for a beneficiary to recover interest on benefit payments.
The District Court held, and the majority agrees, that to recover interest on delayed payments a beneficiary must prove that benefits were withheld in violation of his ERISA plan or of ERISA itself, i.e., that the denial was arbitrary and capricious. The majority finds support for its position in Fotta I, which states, quoting from Mertens v. Hewitt Associates, 508 U.S. 248, 253, 113 S.Ct. 2063, 124 L.Ed.2d 161 (1993), that § 502(a)(3)(B) “does not ... authorize appropriate equitable relief at large, but only ‘appropriate equitable relief for the purpose of redressing any] violations or enforcing] any provisions of ERISA or an ERISA plan.” Op. at 616. But the majority fails to quote this court’s statement immediately following: “As we noted above, payment for the time value of money, when appropriate, is an implicit term of the underlying contractual obligation. Therefore, an award of interest is an equitable remedy enforcing an ERISA plan provision, albeit an implied one, within the meaning of section 502(a)(3)(B).” 165 F.3d at 213.
Fotta makes clear, therefore, that the delay in payment of benefits to which the beneficiary is entitled is a violation of the plan without more and that recovery of interest enforces the plan. The Fotta I court repeatedly and consistently refers to *620interest to compensate for delay in payment without ever qualifying that the delay must be shown to have been wrongful. Analogizing the instant claim to an award of prejudgment interest, it explained that “prejudgment interest typically is granted to make a plaintiff whole because the defendant may wrongly benefit from use of plaintiffs money,” quoting Schake v. Colt Industries, 960 F.2d 1187, 1192 n. 4 (3d Cir.1992) (emphasis added); see also Anthuis v. Colt Industries, 971 F.2d 999, 1009 (3d Cir.1992).
Thus, wrongfulness is an element of the beneficiary’s claim only in the sense that the plan’s withholding of his money is wrongful in unjustly enriching the plan and depriving the beneficiary. That the court did not intend to condition the cause of action to recover interest on delayed benefits upon proof of a further violation of the plan or of ERISA is confirmed by the court’s statement of its rationale:
The principles justifying prejudgment interest also justify an award of interest where benefits are delayed but paid without the beneficiary’s having obtained a judgment. The concerns animating our decisions in Schake and An-thuis — viz., making the claimant whole and preventing unjust enrichment — are not diminished merely because the plan has paid the overdue benefits without the claimant having resorted to litigation to secure payment. A late payment of benefits effectively deprives the beneficiary of the time value of his or her money whether or not the beneficiary secured the overdue benefits through a judgment as the result of ERISA litigation.
Unjust enrichment principles also apply with equal force in this setting. To hold that the absence of a judgment deprives the injured beneficiary of the time value of his or her money would create a financial incentive for plans to delay payment and thus retain interest that rightfully belongs to the beneficiary.
165 F.3d at 212.
The majority also cites Holmes v. Pension Plan of Bethlehem Steel Corp., 213 F.3d 124 (3d Cir.2000), which considered Fotta I, albeit in the context of determining the appropriate rate of interest to be paid on delayed pension benefits. The court, in passing and without discussion, referred to Fotta I as holding that a beneficiary was entitled to interest on “wrongfully withheld benefits” whether recovered through judicial action or through nonjudicial means. Id. at 131. In the context of the Fotta I rationale, however, which the Holmes court adopted, that statement cannot fairly be interpreted as imposing a condition of proof of more than unjustified delay. Thus, the court described “Fotta’s two primary justifications for interest awards: (1) ensuring full compensation to the plaintiff; and (2) preventing unjust enrichment,” id. at 132, and it noted that “Fotta did not impose a requirement of culpability [on the defendant’s part ... ].” Id. at 133.
A case squarely in point not cited by the majority is Dunnigan v. Metropolitan Life Ins. Co., 277 F.3d 223 (2d Cir.2002). Dun-nigan sued on her own behalf and on behalf of a class of similarly situated beneficiaries of MetLife’s ERISA plan to recover interest on benefits paid subsequent to the date when the participant was entitled to receive payment. The district court dismissed the action for failure to allege bad faith on the part of MetLife. The court of appeals reversed. It held first that interest may be recovered under § 502(a)(3)(B) “[wjhen benefits are paid only after the date on which the beneficiary was entitled to receive them ... [because] the beneficiary has not received the full value of what was promised and, to the same de*621gree, the plan has realized an unjust enrichment (assuming the lateness was unjustified).” 277 F.3d at 229. It then held that no showing of bad faith is required, stating:
The opinions of the Third and Seventh Circuits have recognized that interest can be appropriate, equitable “make whole” relief under § 502(a)(3)(B), without any requirement that a plaintiff allege or prove bad faith on the part of the defendant. See Clair v. Harris Trust & Savings Bank, 190 F.3d 495, 498-499 (7th Cir.1999).... Fotta v. Trustees of the United Mine Workers, 165 F.3d 209, 213 (3d Cir.1998)....
277 F.3d 230. The court went on to state:
Dunnigaris complaint alleges that she was entitled to disability benefits, and that the payment of those benefits was delayed nearly five years.... [I]t asserts that payment of her benefits was unreasonably delayed and made long after she was entitled to receive them. Such a delay enriches the fiduciary at the expense of the beneficiary. Unless such a delay is justified, we see no reason why it does not constitute a breach of fiduciary duty.
277 F.3d at 230.
The majority also cites Clair v. Harris Trust & Savings Bank, 190 F.3d 495 (7th Cir.1999), yet that case lends no support to its position. While the case was ultimately decided on the merits of the beneficiaries’ claims, it had this to say about their entitlement to interest on delayed ERISA benefits:
The defendants’ position would have the odd implication that if the settlement date were June 30, 1990, and the bank did not cut a check to the retiring employee until July 1, 1991, the employee would have no redress, since he would have received his full plan benefits, albeit ten months after the last date on which he was entitled to receive them under the terms of the plan. The violation of the plan would be plain, but there would be no remedy.
190 F.3d at 498 (emphasis added).
Only one case appears to be in agreement with the majority. In Jackson v. Fortis Benefits Ins. Co., 245 F.3d 748, 750 (8th Cir.2001), the court affirmed the denial of interest on delayed benefit payments, holding that “a showing [is required] that the plan was breached before interest on the back payments may be awarded under ERISA.” It reached that decision on the authority of Clair, Holmes and Fotta I and Dependahl v. Falstaff Brewing Corp., 653 F.2d 1208 (8th Cir.1981). As the foregoing discussion shows, Clair, Holmes and Fotta I do not support the court’s holding; those cases stand for the proposition that an unjustified delay in payment of benefits constitutes a violation of the plan entitling beneficiaries to claim interest. And in De-pendahl, the Eighth Circuit awarded prejudgment interest, not on the ground that an ERISA violation had been proved (which was necessarily true since plaintiffs had obtained judgment) but on equitable grounds. Quoting from Hodgson v. American Can Co., 440 F.2d 916, 922 (8th Cir.1971), the court said, “From the inception of the discrimination, American Can was unjustly enriched and the female employees were damaged. During the entire period American Can has had the use of the money, and therefore equity and justice requires payment by way of interest for its use.” It continued:
We believe these same considerations should be followed in an award of prejudgment interest with regard to an ERISA violation. The former executives [plaintiffs] have been denied their contractual- severance benefits for a period of approximately four years before final judgment was rendered. Falstaff *622has continued to have the use of this money. Furthermore, the exact amount of the liability on the plans was never in issue. The only question was whether the employee benefit plan was binding in light of the “just cause” exception. Under these circumstances, an award of prejudgment interest is necessary in order that the plan participants obtain “appropriate equitable relief.” 29 U.S.C. § 1132(a)(3)(B).
653 F.2d at 1219. Upon analysis, therefore, Fortis provides scant support for the majority’s position.
In sum, the authorities (with the questionable exception of Fortis) establish that an ERISA beneficiary makes out a cause of action for interest where payment of benefits has been unjustifiably delayed without proof that the plan’s action was wrongful in the sense of arbitrary or capricious. Prejudgment interest is, however, an equitable remedy. “[A]warding prejudgment interest is within the district court’s discretion, ‘given in response to considerations of fairness and denied when its exaction would be inequitable.’ ” Fotta I, 165 F.3d at 213 (quoting Anthuis v. Colt Indus. Operating Co., 971 F.2d 999, 1009 (3d Cir.1992)). The court added that “interest is presumptively appropriate when ERISA benefits have been delayed.” 165 F.3d at 214. To the same effect, see Holmes, 213 F.3d at 131.
Here, the District Court rejected the interest claim because the delay in payment was due to plaintiffs failure to provide the Fund an accident report, an employer statement or Workmen’s Compensation records to establish the occurrence of a mine accident as required under the Fund’s rules. The court found, moreover, that after the Pennsylvania Supreme Court decision which first established plaintiffs eligibility, the Fund promptly processed plaintiffs claim and made a lump — sum payment of the benefits he would have received had he established eligibility at the time of his original application. Thus, the Court implicitly found that the delay was justified. In these circumstances, it could not be said that the District Court abused its discretion.